Name: Council Directive 87/64/EEC of 30 December 1986 amending Directive 72/461/EEC on health problems affecting intra- Community trade in fresh meat and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries
 Type: Directive
 Subject Matter: animal product;  trade;  health;  cooperation policy
 Date Published: 1987-02-05

 Avis juridique important|31987L0064Council Directive 87/64/EEC of 30 December 1986 amending Directive 72/461/EEC on health problems affecting intra- Community trade in fresh meat and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries Official Journal L 034 , 05/02/1987 P. 0052 - 0053 Finnish special edition: Chapter 3 Volume 22 P. 0128 Swedish special edition: Chapter 3 Volume 22 P. 0128 *****COUNCIL DIRECTIVE of 30 December 1986 amending Directive 72/461/EEC on health problems affecting intra-Community trade in fresh meat and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (87/64/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 100 and 113 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 72/461/EEC (4), as last amended by Directive 84/643/EEC (5), lays down the health requirements which must be fulfilled by animals from which fresh meat is obtained for intra-Community trade; whereas Directive 72/462/EEC (6), as last amended by Directive 83/91/EEC (7), lays down health and veterinary inspection requirements for the importation of bovine animals and swine and fresh meat from third countries; Whereas glands and organs, including blood, are within the scope of the abovementioned Directives; whereas they are required in large quantity by the pharmaceutical manufacturing industries of Member States to ensure the availability of extracts and enzymes for human and veterinary medicine; Whereas this means that Member States should be afforded the possibility of authorizing on a more liberal basis the importation of glands and organs, including blood, for pharmaceutical manufacturing purposes from third countries; whereas, with a view to ensuring the proper and specific use of such raw materials, authorization should be granted only when certain conditions, to be determined in accordance with a Community procedure, are fulfilled; Whereas, in order to maintain Community preference, the same facilities should be applied in intra-Community trade of glands and organs, including blood, for pharmaceutical manufacturing purposes under certain minimum conditions which ensure the proper and specific use of such raw materials, HAS ADOPTED THIS DIRECTIVE: Article 1 The following paragraph shall be added to Article 3 of Directive 72/461/EEC: '(d) However, until 31 December 1996, in their compliance with (a), (b) and (c) but by way of derogation from Article 8a, the Member States may, subject to an authorization granted by their veterinary authorities, authorize the introduction in their territory of glands and organs, including blood, as raw materials for the pharmaceutical processing industry. This authorization shall, moreover, be subject to compliance with the provisions concerning the identity of the materials in question, their packa ging, transportation, storage, handling and processing and of residual matter following processing so that all public and animal health risks are eliminated.'. Article 2 The present wording of Article 16 of Directive 72/462/EEC shall become paragraph 1 and the following paragraph shall be added: '2. However, Member States may, until 31 December 1996, authorize imports of glands and organs, including blood, as raw materials for the pharmaceutical processing industry, coming from third countries which appear on the list drawn up under Article 3 (1) and are not the subject of a ban. The general conditions to be complied with for the said imports shall be laid down in accordance with the procedure provided for in Article 30. In accordance with the procedure provided for in Article 29, Member States may be authorized to import the said raw materials coming from third countries which do not appear on the list referred to in the first subparagraph under conditions which take account of the specific health situation of the third countries concerned. The conditions relating to the said imports, established in accordance with the procedures referred to in the second and third subparagraphs, must in no case be more favourable than those governing intra-Community trade.' Article 3 The Council, on the basis of a report by the Commission - together with any appropriate proposals - will reexamine before 1 July 1995, the derogations provided for in Article 3 (d) of Directive 72/461/EEC and in Article 16 (2) of Directive 72/462/EEC. Article 4 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1988. They shall forthwith inform the Commission thereof. Article 5 This Directive is addressed to the Member States. Done at Brussels, 30 December 1986. For the Council The President G. SHAW (1) OJ No C 68, 15. 3. 1985, p. 5. (2) OJ No C 175, 15. 7. 1985, p. 262. (3) OJ No C 218, 29. 8. 1985, p. 7. (4) OJ No L 302, 31. 12. 1972, p. 24. (5) OJ No L 339, 27. 12. 1984, p. 27. (6) OJ No L 302, 31. 12. 1972, p. 28. (7) OJ No L 59, 5. 3. 1983, p. 34.